Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is issued in response to amendment/RCE filed 1/20/2022.
Claims 1-2, 5-7, 10 were directly and/or indirectly amended. Claims 3-4, and 8-9 were canceled. Claims 11-14 were added.
Claims 1-2, 5-7, 10-14 are pending.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues Peloski fail to disclose tracking all records and relationship required to generate the query result during a search by the search engine.
Examiner disagrees. Peloski disclose a method of creating a virtual table with the results by determining the relationship between various data sources as shown in Para. 0037 corresponds to tracking all records and relationship required to generate a query result.
Applicant argues Peloski doesn’t disclose the database and the subset database have an identical structure and schema.
Examiner disagrees. Although the argued limitation is not recited in the claims, Peloski disclose as shown in Para. 0037, disclose a communication server, resource information from a relational database management system, or other data source). The persistent query virtual table and the intermediate virtual tables are created in a tree like structure with the nodes being one or more data source-specific virtual tables 120, which corresponds to identical structure and schema.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5-7, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peloski US Patent Application Publication No. 20170262495 filed May 31, 2017 and published Sep. 14, 2017.

Regarding Claims 1, and 6, Peloski disclose a computing system comprising: 
a storage device storing a database (Fig. 9, step 26, Peloski), the database having a structure and schema (Para. 0004, wherein the different schema, Peloski); 
a memory storing processor-executable program code (Fig. 9, steps 21, and 25, Peloski);
a query engine (Fig. 1, step 101, 110, Peloski); and  
a processor to execute the processor-executable program code in order to cause the computing system (Para. 0064, Peloski) to: 
execute a query on the database, thereby obtaining a query result (Para. 0044, Fig. 6, Peloski); track all records and relationships required to generate the query result during a search 
execution of the query on the subset database provides the same query result as execution of the query on the database (Fig. 4, step 401, which corresponds to receiving a request and step 410, which corresponds to presenting the expected results, and Para. 0041, Peloski); 
execution of the query on the subset database is faster than the execution of the query on the database (Para. 0041, wherein the faster version corresponds to subset database is faster than the execution of the query on the database, Peloski).  
Also claim 6, recite;
A non-transitory computer-readable medium storing program code, the program code executable by a processor of a computing system to cause the computing system (Fig. 9, Para. 0064, Peloski).
Regarding Claims 2, and 7, Peloski disclose a system wherein when tracking the records associated with the query, the processor executes the processor-executable program code in order to cause the computing system to: 
create a listener object (Para. 0041, Peloski); register the listener object with a record fetcher (Para. 0041, wherein adding new data corresponds to fetching, Peloski); record a record 
Regarding Claims 11 and 13, Peloski disclose a computing system, wherein the subset database is produced by removing all records and relationships that are untracked (Para. 0037, TABLE 1, wherein the deleted record from the database tables corresponds to removing all records, Peloski).
Regarding Claims 12 and 14, Peloski disclose a computing system, wherein the subset database is produced by extracting the tracked records and relationships into a new database (Fig. 1 step 115, Para. 0037, Peloski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caudy et al. 20170206229 related to distributed and optimized garbage collection of exported data objects.
Peloski 20160314166 related to high performance real-time relational database system and method for using same.
Peloski 20150363469 related to high performance real-time relational database system and method for using same.


Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 2, 2022